Citation Nr: 1433325	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the Appellant's character of discharge for the period of service from October 14, 2008 to December 8, 2009 is a bar to payment of Department of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The appellant was discharged under conditions other than honorable for a period of service from October 14, 2008 to December 8, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision of the Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In May 2013, the appellant cancelled her request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  Appellate review may proceed.

In evaluating this case, the Board has not only reviewed the appellant's physical claims file, but has also reviewed the appellant's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  From May 2009 to November 2009, the appellant received multiple Non-Judicial Punishments for offenses including 4 counts of disobeying lawful orders, and 1 count of insubordinate conduct toward a warrant officer, noncommissioned officer, or petty officer. 

2.  The Veteran's numerous violations of the Uniform Code of Military Justice (UCMJ) represent willful and persistent misconduct which resulted in her discharge under other than honorable conditions.

3.  Her misconduct was willful and persistent, it was not offset by otherwise honest, faithful, and meritorious service, and the appellant was not insane at the time of those offenses.


CONCLUSION OF LAW

The character of the appellant's service, from October 14, 2008 to December 8, 2009 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Upon receipt of a substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including notice of the information and evidence the claimant is expected to provide and the information and evidence VA will seek to provide.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to claim involving the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Appellant was provided a notification letter in March 2011.  Furthermore, the duty to assist the Appellant has been satisfied as all service treatment records and personnel records are associated with the claims file.  No further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of the character of discharge claim.


Law and Regulations

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term Veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2013).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a) (2013).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b) (West 2002).  With the exception for insanity, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2013).  Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6) (2013).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (that includes, generally, conviction of a felony); (4) willful and persistent misconduct (that includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2013). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2013).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 (d) (2013) is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Discussion

In October 2011, the RO determined that the appellant engaged in a regular pattern of willful misconduct and her service from October 14, 2008 to December 8, 2009, was found to be dishonorable and a bar for VA benefits.  The appellant contends that her discharge was not dishonorable.  She asserts that her pre-existing mental illness underwent an increase in severity after graduation from basic training probably due to stress and she suffered an exacerbation of her pre-service mental illness when she was put in the brig for smoking a cigarette in the wrong place.  The appellant notes that she completed basic training with conduct and efficiency ratings of 4.1 and 4.2 out of 5 which was in the 81st and 82nd percentile of her class/company.  See the March 2010 statement.  

In considering the evidence of record and the applicable laws and regulations, the Board finds that the weight of the evidence shows that willful and persistent misconduct was demonstrated by the appellant on numerous occasions.  The appellant's service personnel records show that from May 2009 to November 2009, the Veteran received multiple Non-Judicial Punishments for various offenses.  Specifically, the offenses include insubordinate conduct toward a warrant officer on May 29, 2009; wrongfully soliciting a private first class to make false statements on August 8, 2009; disobeying a lawful order by using a cell phone during an unauthorized period on September 29, 2009; breaking restriction by leaving the restroom and smoking in an undesignated area while on restriction on October 5, 2009; breaking restriction by using a cell phone during an unauthorized period on October 7, 2009; violating rules and regulations governing cell phone usage by text messaging during an unauthorized period on October 7, 2009; threatening to cut wrists to avoid duty and breaking restriction by entering a period of unauthorized absence rather than stay on October 8, 2009; acting disrespectfully towards a staff sergeant on October 14, 2009; disobeying an order by staff sergeant to report to restriction room on October 14, 2009; and disobeying orders from a noncommissioned officer and breaking restriction in a designated area and smoking in unauthorized area on October 20, 2009 and November 17, 2009.  

Service personnel records indicate that during the four months between May 2009 and September 2009, the appellant received ten platoon level counseling from platoon staff for various disciplinary problems ranging from not being at the appointed place of duty, having contraband in barracks, to uniform discrepancies.  In May 2009, the appellant was counseled concerning her non-judicial punishment for insubordinate conduct.  She was advised that failure to take the recommended corrective action may result in further disciplinary action or administrative separation and that assistance was available through the chain of command.  In September 2009, the appellant was counseled concerning her non-judicial punishment for disobeying a lawful order.  She was informed that over the past two months, she has established a pattern of willfully disobeying rules and regulations, this behavior was irresponsible, and was not conducive to good order and discipline.  The appellant was advised that she was establishing a pattern of misconduct that would result in processing for administration separation if she failed to take corrective action.  The appellant was advised that any further disciplinary infraction would result in administrative separation.  In November 2009, the appellant was counseled concerning her non-judicial punishment for disobeying orders and breaking restriction.  She was advised that her deliberate misconduct demonstrates her unwillingness to adhere to standards of conduct and disrupts good order and discipline in the unit and her infractions keep the combat instructors from focusing on mission requirements.  The appellant was given specific recommendations for corrective action.  The appellant was advised that she was being processed for the adverse administrative action of pattern of misconduct.  

In November 2009, the Marine Corps recommended that the appellant be discharged by reason of a pattern of misconduct.  The basis of the recommendation was non-judicial punishments on May 29, 2009, September 30, 2009, and November 18, 2009 for disobeying lawful orders (4 counts) and breaking restriction (one count).  The appellant indicated that she did not desire to remain in the Marine Corps.  

Accordingly, the Board finds that the appellant's discharge under other than honorable conditions resulted from willful and persistent misconduct.  Although the offenses were minor singularly, the evidence shows that the appellant committed 11 offenses from May 2009 to October 2009 and underwent 10 platoon level counselings from platoon staff for disciplinary problems during that same time period.  In order for the offenses which led to the appellant's discharge to be considered minor, so as to warrant an exception to a bar to VA compensation benefits, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the Veteran's military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).  The Board finds that the record reflects that the offenses interfered with the appellant's military duties because the offenses were so numerous from May 2009 to October 2009.  The Board finds no factual basis upon which to deem the appellant's offenses as minor or not a pattern of willful or persistent misconduct.  The evidence does not show that the appellant's period of service from October 2008 to December 2009 was otherwise honest, faithful, and meritorious.  

The weight of the evidence establishes that the appellant was sane during her period of service.  Although the appellant asserts that her pre-existing mental illness disorder was exacerbated during service and although she was under the care of a psychiatrist during part of her service, the evidence does not demonstrate that the appellant was insane as defined by 38 C.F.R. § 3.354(a).  A September 2009 psychiatric evaluation shows diagnoses of panic disorder without agoraphobia and borderline personality disorder.  Mental status examination revealed that the appellant was alert and oriented, thoughts were ruminative but logical and organized, and insight and judgment were fair.  The evidence does not indicate that the appellant was suffering from psychosis or was insane during the relevant period of service.  

Accordingly, the Board finds that the appellant's December 2009 discharge under other than honorable conditions resulted from willful and persistent misconduct and was not due to a mere minor offense; the appellant's service was not honest, faithful, and meritorious; and the appellant was not insane for VA purposes at the time she committed the offenses resulting in her discharge.

The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  The Board finds that the character of the appellant's service for the period from October 14, 2008 to December 8, 2009 is a bar to benefits.

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  VA regulations provide that healthcare and related benefits authorized by Chapter 17 of the Title 38 of the United States Code shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions listed in 38 C.F.R. § 3.12(d).  The Veteran's discharge for "willful and persistent misconduct" is a discharge under 38 C.F.R. § 3.12(d), and thus does not bar healthcare and related benefits authorized by Chapter 17, although it is considered to have been issued under dishonorable conditions.  A May 2012 administrative decision found the appellant to be entitled to health care under Chapter 17 of title 38 U.S.C. for any condition found to be service-connected.  

Therefore, although health care benefits under 38 U.S.C.A. Chapter 17 are not barred, the appellant is not entitled to benefits other than under Chapter 17 based on service from October 14, 2008 to December 8, 2009.  


ORDER

The character of the appellant's discharge from active military service from October 14, 2008 to December 8, 2009 is a bar to the receipt of VA benefits and the appeal is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


